Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 4, 2011                                                                                         Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142370 & (45)                                                                                       Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices
            Cross-Appellant,
  v                                                                SC: 142370
                                                                   COA: 291900
                                                                   Wayne CC: 08-001694-FJ
  DEWAYNE JEROME McELRATH,
           Defendant-Appellant,
           Cross-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 30, 2010
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered, and they are DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 4, 2011                         _________________________________________
         0427                                                                 Clerk